—Application pursuant to CPLR article 78 in the nature of mandamus, seeking to direct, inter alia, the New York City Police Department to correct the petitioner’s record of previous criminal convictions with the Division of Criminal Justice Services, unanimously denied, the cross motion is granted and the petition is dismissed, without costs or disbursements.
The proceeding must be dismissed since neither the Police Department nor the Supreme Court are the custodians of the records sought to be corrected. Rather the New York State Division of Criminal Justice Services is the agency charged with the responsibility of maintaining criminal records. Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.